United States Court of Appeals
                                                                                             Fifth Circuit
                                                                                           F I L E D
                                                                                          October 23, 2003
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                       Charles R. Fulbruge III
                                  FOR THE FIFTH CIRCUIT                                        Clerk



                                           No. 03-10358
                                         Summary Calendar



UNITED STATES OF AMERICA,

                                                                                     Plaintiff-Appellee,

                                                versus

CHAD EVERETT MARTIN,

                                                                                   Defendant-
                                                         Appellant.


                         -------------------------------------------------------
                          Appeal from the United States District Court
                                 for the Northern District of Texas
                                  USDC No. 3:02-CR-380-ALL-P
                         ------------------------------------------------------


Before SMITH, DeMOSS and STEWART, Circuit Judges.

PER CURIAM:*

       Chad Everett Martin (“Martin”) appeals the sentence imposed following his guilty plea

conviction for embezzlement of United States mail by a postal employee. Martin argues that the

district court’s amount of intended loss determination was erroneous. We have reviewed the record



       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
and find no reversible error. Given the paucity of evidence submitted by Martin at sentencing and the

information contained in the pre-sentence report, Martin has not shown that the district court’s

amount of intended loss determination was implausible in light of the record as a whole. See

U.S.S.G. § 2B1.1, comment. (n.3(C)); United States v. Ismoila, 100 F.3d 380, 396 (5th Cir. 1996).

Accordingly, Martin’s sentence is AFFIRMED.




                                                -2-